Title: 6 Thursday.
From: Adams, John
To: 


       Went to view the Cathedral Church which is magnificent, but not equal to that at Astorga if to that at Lugo. It was the day of the Feast of the King, and We happened to be at the Celebration of high Mass. We saw the Procession, of the Bishop and of all the Canons, in rich Habits of Silk, Velvet, Silver and Gold. The Bishop, as he turned the Corners of the Church, spread out his Hand to the People, who all prostrated themselves on their Knees as he passed. Our Guide told Us, We must do the same, but I contented myself with a Bow.
       Went to see the Council Chamber of the Bishop and Chapterhung with crimson Damask, the Seats all round crimson Velvet. This Room and a smaller, where the Bishop sometimes took aside some of the Cannons, were very elegant.
       Saw the Casa del Ciudad, and the old Castle of King Alphonsus, which is said to be 1936 Years old. It is of Stone, and the Work very neat.
       But there is no Appearance of Commerce, Manufactures or Industry. The Houses are low, built of brick and Mud and Pebble stones from the fields. No Market worth notice. Nothing looks either rich or chearfull but the Churches and Churchmen. There is a Statue of Charles 5 in this Church, but very badly done.
       There is a School of Saint Mark here as it is called, an Institution for the Education of noble Youths here in Mathematicks and Philosophy.
       Dined in Leon, got into our Carriages and upon our Mules about one O Clock, to proceed on our Journey, passed the new Bridge of Leon, which is a beautiful new Piece of Work. It is all of Stone. The River, which comes down from the Mountains of Asturias, is not now very large, but in the Spring when the Snows melt upon the Mountains it is swelled by the freshes to a very great Size. This River also runs down into the Kingdom of Portugal. Not long after We passed another Bridge and River, which the Peasants told me to call Rio y Puente de Biliarente. This River also comes down from the Asturias and flows down into Portugal. We passed thro several, very little Villages, in every one of which We saw the young People Men and Women dancing, a Dance that they call Fandango. One of the young Women beats a Machine, somewhat like a section of a Drum. It is covered with Parchment. She sings and beats on her drum, and the Company dance, with Each a Pair of Clackers in his and her Hand. The Clackers are two Pieces of Wood, cut handsomely enough, which they have the Art to rattle in their Hands to the Time of the Drum. They had all, Males and Females, wooden shoes, in the Spanish fashion, which is mounted on stilts. We stopped once to look and a Man came out with a Bottle of Wine and a glass to treat Us. We drank his Wine in Complaisance to his Urbanity, tho it was very Sour, and I ordered our Guide to give him somewhat.
       We stop to night at a Village called Mansillas, thro which runs another large River from the Asturias, stretching down to Portugal. A great Stone Bridge over it, appears to have been half carried away by the Water in some freshet. This was once a Walled City. The Tours are yet standing all round the Town and the Ruins and Fragments of the Wall and the Appearance of a Foss round it. The Towers were all made of small round Stones, not bigger than two fists, which is the only Kind of Stone to be had here. The Cement is the ancient, which is as hard and as durable as the Stones them selves. I went upon the Top of one of the Towers with Mr. D., Mr. A., and Mr. Charles. The Town appears to be gone to decay, yet there are four or five Churches here still. The People are  sentence unfinished 
       There are in Leon two Convents of Franciscans, one of Dominicans, one of St. Claudio Benito.
       One Convent of Nuns of St. Benito, one of the Conception, one of Descalzas, one of Recoletas.
       Canonigos. Cassa de San Isidro one, one Cassa de San Marcus. Nine Parish Churches, including the Cathedral.
       The Grandee who is the Proprietor of the Land in and about Leon is the Comte de Luna, a Descendant from the ancient Kings of Leon. He resides in Madrid, and receives about sixty thousand Ducats, or about thirty thousand dollars a Year of Rent, from the Tenants, partly in cash and partly in Grain. He has a Secretary and some other Agents who reside at Leon to collect his Rents. The Grandees of Spain all reside at Madrid. Former Kings, in order to break up the Barons Wars, called all the Nobles to Court, and gave them Employments.
      